

FORM OF
WAFERGEN BIO-SYSTEMS, INC.
SUBSCRIPTION AGREEMENT
 
WaferGen Bio-systems, Inc.
9454 Wilshire Boulevard, Suite 301
Beverly Hills, California 90212
Attention: Matthew Markin, President


WaferGen, Inc.
Bayside Technology Center
46571 Fremont Blvd.
Fremont, California 94538
Attention: Alnoor Shivji, President

  
Ladies and Gentlemen:
 
1. Subscription. The undersigned (the “Purchaser”), intending to be legally
bound, hereby agrees to purchase from WaferGen Bio-systems, Inc. (the “Company”)
units (the "Units") to be issued by the Company, each Unit consisting of one (1)
share of the Company’s common stock, par value $0.001 per share (“Common
Stock”), and a warrant (“Warrant”) to purchase three-tenths (3/10), or 30%, of
one share of Common Stock, in the amount set forth on the signature page hereof.
The minimum subscription for Units shall be $30,000, however the Company may, in
its discretion, accept less than the minimum subscription amount. This
subscription is submitted to you in accordance with and subject to the terms and
conditions described in this Subscription Agreement (the “Agreement”) and the
Private Placement Memorandum of the Company, dated April 16, 2007, as amended or
supplemented from time to time, including all attachments, schedules and
exhibits thereto (the “Memorandum”), relating to the offering (the “Offering”)
by the Company of a minimum of $9,000,000 (the “Minimum Amount”) and a maximum
of $12,000,000 (the "Maximum Amount") in aggregate purchase price of Units;
provided, however, that the Company may, in its sole discretion, accept
subscriptions for Units in excess of the Maximum Amount, but not to exceed
$14,400,000. The purchase price per Unit shall be equal to $1.50. All funds
received in connection with subscriptions for Units will be deposited in a
separate escrow account (the “Escrow Account”) held by Signature Bank (the
“Escrow Agent”) pursuant to the terms hereof and of that certain escrow
agreement by and among the Company, Rodman & Renshaw, LLC and the Escrow Agent
(the “Escrow Agreement”).
 
The terms of the Offering are more completely described in the Memorandum and
such terms are incorporated herein in their entirety. Certain terms used but not
otherwise defined herein shall have the respective meanings provided in the
Memorandum and in Section 7 herein.
 
2. Closing, Deliverables and Escrow.
 
(a) Closing. On the Closing Date, each Purchaser shall purchase from the
Company, severally and not jointly with the other Purchasers, and the Company
shall issue and sell to each Purchaser the number of Units equal to such
Purchaser’s Subscription Amount divided by the Per Unit Purchase Price, rounded
down to the nearest whole Unit. The aggregate Subscription Amounts for Units
sold hereunder shall be up to the Maximum Amount; provided, however, that the
Company may, in its sole discretion, accept subscriptions for Units in excess of
the Maximum Amount, but not to exceed $14,400,000. Upon satisfaction of the
conditions set forth in this Section 2, the Closing shall occur at the offices
of Haynes and Boone, LLP, 153 East 53rd Street, Suite 4900, New York, NY 10022,
or such other location as the parties shall mutually agree.
 

--------------------------------------------------------------------------------


 
(b) Deliveries.
 
(1) On or prior to the Closing Date, the Company shall deliver or cause to be
delivered to each Purchaser the following:
 

 
i.
this Agreement duly executed by the Company;

 

 
ii.
a certificate registered in the name of such Purchaser, evidencing that number
of shares of Common Stock equal to such Purchaser’s Subscription Amount divided
by the Per Unit Purchase Price (the “Shares”) and a warrant certificate,
registered in the name of such Purchaser, representing the right to purchase
that number of shares of Common Stock equal to the product of (a) 0.3 and (b)
the number of Shares, rounded up to the nearest whole number (the “Warrant
Shares”); and

 

 
iii.
the Registration Rights Agreement duly executed by the Company.

 
(2) On or prior to the Closing Date, each Purchaser shall deliver or cause to be
delivered to the Company the following:
 

 
i.
this Agreement duly executed by such Purchaser;

 

 
ii.
such Purchaser’s Subscription Amount by check or wire transfer to the account of
the Escrow Agent; and

 

 
iii.
the Registration Rights Agreement duly executed by such Purchaser.

 
(c) Closing Conditions.
 
(1) The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:
 

 
i.
the accuracy in all material respects on the Closing Date of the representations
and warranties of the Purchasers contained herein;

 

 
ii.
the Merger of Acquisition Sub into WaferGen, Inc. (“WaferGen”) shall have been
consummated;

 

 
iii.
the Company shall have received subscriptions for at least 8,000,000 Units (or,
at its election, at least 6,000,000 Units);

 
2

--------------------------------------------------------------------------------


 

 
iv.
all obligations, covenants and agreements of the Purchasers required to be
performed at or prior to the Closing Date shall have been performed; and

 

 
v.
the delivery by the Purchasers of the items set forth in Section 2(b)(2) of this
Agreement.

 
(2) The respective obligations of the Purchasers hereunder in connection with
the Closing are subject to the following conditions being met:
 

 
i.
the accuracy in all material respects on the Closing Date of the representations
and warranties of WaferGen and the Company contained herein;

 

 
ii.
all obligations, covenants and agreements of WaferGen and the Company required
to be performed at or prior to the Closing Date shall have been performed;

 

 
iii.
the delivery by the Company of the items set forth in Section 2(b)(1) of this
Agreement;

 

 
iv.
the Merger shall have been consummated; and

 

 
v.
there shall have been no Material Adverse Effect (as defined in Section 5(d)
hereof) with respect to the Company since the date hereof.

 
3. Acceptance of Subscription. The Purchaser understands and agrees that the
Company reserves the right to accept or reject this or any other subscription
for Units, in whole or in part, and in any order, notwithstanding prior receipt
by the Purchaser of notice of acceptance of this subscription. The Company shall
have no obligation hereunder until the Company shall execute and deliver to the
Purchaser an executed copy of this Agreement. If this subscription is rejected
in whole or the Offering is terminated or the Minimum Amount is not raised, all
funds received from the Purchaser will be returned without interest, penalty,
expense or deduction, and this Agreement and all other documents executed by the
Purchasers shall thereafter be of no further force or effect. If this
subscription is rejected in part, and in any order, the funds for the rejected
portion of this subscription will be returned without interest, penalty, expense
or deduction, and this Agreement will continue in full force and effect with
respect to the part of the subscription that was accepted.
 
4. Purchaser Representations and Warranties. Each Purchaser hereby represents,
warrants, acknowledges and agrees as follows:
 
(a) The Shares, the Warrants and the Warrant Shares (collectively, the
“Securities”) are not registered under the Securities Act of 1933, as amended,
and the regulations promulgated thereunder (the “Securities Act”), or any state
securities laws. The Purchaser understands that the offering and sale of the
Units, including the Securities is intended to be exempt from registration under
the Securities Act, by virtue of Section 4(2) thereof and the provisions of
Regulation D promulgated thereunder, based, in part, upon the representations,
warranties and agreements of the Purchaser contained in this Agreement.
 
3

--------------------------------------------------------------------------------


 
(b) The Purchaser has received the Memorandum and all other documents requested
by the Purchaser, has carefully reviewed them and understands the information
contained therein, and the Purchaser, prior to the execution of this Agreement,
has had access to the same kind of information which would be available in a
registration statement filed by the Company under the Securities Act.
 
(c) Neither the Commission nor any state securities commission has approved the
Units or the Securities, or passed upon or endorsed the merits of the Offering
or confirmed the accuracy or determined the adequacy of the Memorandum. The
Memorandum has not been reviewed by any Federal, state or other regulatory
authority.
 
(d) All documents, records and books pertaining to the investment in the Units
(including, without limitation, the Transaction Documents) have been made
available for inspection by the Purchaser and its representatives. The Purchaser
hereby acknowledges that all such information is confidential and the Purchaser
shall not disclose any such confidential information to any third party other
than as set forth herein.
 
(e) The Purchaser has had a reasonable opportunity to ask questions of and
receive answers from a person or persons acting on behalf of WaferGen and the
Company concerning the offering of the Units and the business, financial
condition, results of operations and prospects of WaferGen and the Company, and
all such questions have been answered to the full satisfaction of the Purchaser.
 
(f) In evaluating the suitability of an investment in the Company, the Purchaser
has not relied upon any representation or other information (oral or written)
other than as stated in the Memorandum or this Agreement.
 
(g) The Purchaser is unaware of, is in no way relying on, and did not become
aware of the offering of the Units through or as a result of, any form of
general solicitation or general advertising as those terms are used in
Regulation D under the Securities Act, including, without limitation, any
article, notice, advertisement or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, in
connection with the offering and sale of the Units and is not subscribing for
Units and did not become aware of the offering of the Units through or as a
result of any seminar or meeting to which the Purchaser was invited by, or any
solicitation of a subscription by, a person not previously known to the
Purchaser in connection with investments in Units generally.
 
(h) The Purchaser has taken no action which would give rise to any claim by any
person for brokerage commissions, finders’ fees or the like relating to this
Agreement or the transactions contemplated hereby other than the fees described
in the Memorandum.
 
(i) The Purchaser has such knowledge and experience in financial, tax, and
business matters, and, in particular, investments in securities similar to the
Units, including the Securities, so as to enable the Purchaser to utilize the
information made available to it in connection with the Offering of the Units to
evaluate the merits and risks of an investment in the Units and the Company and
to make an informed investment decision with respect thereto.
 
(j) The Purchaser is not relying on the Company or any of its employees,
officers or agents with respect to the legal, tax, economic and related
considerations as to an investment in the Units, and the Purchaser has relied on
the advice of, or has consulted with, only his own advisors.
 
4

--------------------------------------------------------------------------------


 
(k) The Purchaser is acquiring the Units, including the Securities, solely for
the Purchaser's own account for investment and not with a view to resale,
assignment or distribution thereof, in whole or in part. The Purchaser has no
agreement or arrangement, formal or informal, with any person to sell or
transfer all or any part of the Units, including the Securities, and the
Purchaser has no plans to enter into any such agreement or arrangement. The
Purchaser will not engage in hedging transactions with respect to the Units or
the Securities unless in compliance with the registration requirements of the
Securities Act.
 
(l) The Purchaser must bear the substantial economic risks of the investment in
the Units indefinitely because none of the Units or the Securities may be sold,
hypothecated or otherwise disposed of unless subsequently registered under the
Securities Act and applicable state securities laws or an exemption from such
registration is available. Subject to the terms hereunder, legends shall be
placed on the Securities to the effect that they have not been registered under
the Securities Act or applicable state securities laws and appropriate notations
thereof will be made in the Company’s stock books. Stop transfer instructions
will be placed with the transfer agent of the Securities. Although the Company
has the obligation to register for resale the Shares (see the Registration
Rights Agreement), there can be no assurance that such registration will be
completed within the time frames required of the Company, or at all. It is not
anticipated that there will be any active market for resale of the Units or the
Securities, and such securities will not be freely transferable at any time in
the foreseeable future, until the registration statement filed pursuant to the
Registration Rights Agreement is declared effective, and in such case, solely
with respect to the Shares.
 
(m) The Purchaser has adequate means of providing for its current financial
needs and foreseeable contingencies and has no need for liquidity of the
investment in the Units for an indefinite period of time.
 
(n) The Purchaser is aware that an investment in the Units involves a number of
very significant risks and has carefully read and considered the matters set
forth under the caption “Risk Factors” in the Memorandum.
 
(o) The Purchaser meets the requirements of at least one of the suitability
standards for an “accredited investor” as set forth on the Investor
Certification contained herein.
 
(p) The Purchaser: (i) if a natural person, represents that the Purchaser has
reached the age of 21 and has full power and authority to execute and deliver
this Agreement and all other related agreements or certificates and to carry out
the provisions hereof and thereof; (ii) if a corporation, partnership, limited
liability company or partnership, association, joint stock company, trust,
unincorporated organization or other entity, (A) such entity was not formed for
the specific purpose of acquiring the Units, (B) such entity is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (C) the consummation of the transactions contemplated hereby is
authorized by, and will not result in a violation of law or its charter or other
organizational documents, (D) such entity has full power and authority to
execute and deliver this Agreement and all other related agreements or
certificates and to carry out the provisions hereof and thereof and to purchase
and hold the Units, (E) the execution and delivery of this Agreement has been
duly authorized by all necessary action, and (F) this Agreement has been duly
executed and delivered on behalf of such entity and is a legal, valid and
binding obligation of such entity; and (iii) if executing this Agreement in a
representative or fiduciary capacity, such representative has full power and
authority to execute and deliver this Agreement in such capacity and on behalf
of the subscribing individual, ward, partnership, trust, estate, corporation,
limited liability company or limited liability partnership, or other entity for
whom such representative is executing this Agreement, and such individual, ward,
partnership, trust, estate, corporation, limited liability company or
partnership, or other entity has full right and power to perform this Agreement
and make an investment in the Company, and that this Agreement constitutes a
legal, valid and binding obligation of such Purchaser. The execution and
delivery of this Agreement will not violate or be in conflict with any order,
judgment, injunction, agreement or controlling document to which the Purchaser
is a party or by which it is bound.
 
5

--------------------------------------------------------------------------------


 
(q) The Purchaser had the opportunity to obtain any additional information, to
the extent the Company or WaferGen had such information in its possession or
could acquire it without unreasonable effort or expense, necessary to verify the
accuracy of the information contained in the Memorandum and all documents
received or reviewed in connection with the purchase of the Units and the
opportunity to have representatives of the Company or WaferGen provide it with
such additional information regarding the terms and conditions of this
particular investment and the financial condition, results of operations,
business and prospects of the Company or WaferGen deemed relevant by the
Purchaser and all such requested information, to the extent the Company or
WaferGen had such information in its possession or could acquire it without
unreasonable effort or expense, has been provided to Purchaser to its full
satisfaction.
 
(r) The Purchaser represents to the Company that any information which the
undersigned has heretofore furnished or furnishes herewith to the Company is
complete and accurate and may be relied upon by the Company in determining the
availability of an exemption from registration under Federal and state
securities laws in connection with the offering of Units as described in the
Memorandum. The Purchaser further represents and warrants that he will notify
and supply corrective information to the Company immediately upon the occurrence
of any change therein occurring prior to the Company's issuance of the
Securities.
 
(s) The Purchaser has a sufficient net worth to sustain a loss of its entire
investment in the Company in the event such a loss should occur. The Purchaser’s
overall commitment to investments which are not readily marketable is not
excessive in view of its net worth and financial circumstances and the purchase
of the Units will not cause such commitment to become excessive. The investment
is a suitable one for the Purchaser.
 
(t) No oral or written representations have been made, or oral or written
information furnished, to the Purchaser in connection with the offering of the
Units or as to the Company or WaferGen, which are in any way inconsistent with
the information contained in the Memorandum.
 
(u) THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT, OR THE SECURITIES LAWS OF CERTAIN STATES AND ARE BEING OFFERED AND SOLD IN
RELIANCE ON EXEMPTIONS FROM, OR IN TRANSACTIONS NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF SAID ACT AND SUCH LAWS. THE SECURITIES ARE SUBJECT TO
RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD
EXCEPT AS PERMITTED UNDER THE SECURITIES ACT AND SUCH LAWS PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM. ALTHOUGH THE COMPANY HAS AN OBLIGATION TO
REGISTER THE SHARES FOR RESALE, THERE CAN BE NO ASSURANCE THAT SUCH REGISTRATION
WILL BE COMPLETED WITHIN THE TIME FRAMES REQUIRED, OR AT ALL. THE UNITS,
INCLUDING THE SECURITIES, HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE
COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER REGULATORY AUTHORITY,
NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF
THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THE MEMORANDUM. ANY REPRESENTATION
TO THE CONTRARY IS UNLAWFUL.
 
6

--------------------------------------------------------------------------------


 
(v) (For ERISA plans only) The fiduciary of the ERISA plan represents that such
fiduciary has been informed of and understands the Company’s investment
objectives, policies and strategies, and that the decision to invest “plan
assets” (as such term is defined in ERISA) in the Company is consistent with the
provisions of ERISA that require diversification of plan assets and impose other
fiduciary responsibilities. The Purchaser fiduciary or Plan (a) is responsible
for the decision to invest in the Company; (b) is independent of the Company or
any of its affiliates; (c) is qualified to make such investment decision; and
(d) in making such decision, the Purchaser fiduciary or Plan has not relied
primarily on any advice or recommendation of the Company or any of its
affiliates.
 
(w) The Purchaser should check the Office of Foreign Assets Control (“OFAC”)
website at <http://www.treas.gov/ofac> before making the following
representations. The Purchaser represents that the amounts invested by it in the
Company in the Offering were not and are not directly or indirectly derived from
activities that contravene federal, state or international laws and regulations,
including anti-money laundering laws and regulations. Federal regulations and
Executive Orders administered by OFAC prohibit, among other things, the
engagement in transactions with, and the provision of services to, certain
foreign countries, territories, entities and individuals. The lists of OFAC
prohibited countries, territories, persons and entities can be found on the OFAC
website at <http://www.treas.gov/ofac>. In addition, the programs administered
by OFAC (the “OFAC Programs”) prohibit dealing with individuals1  or entities in
certain countries regardless of whether such individuals or entities appear on
the OFAC lists.
 
(x) To the best of the Purchaser’s knowledge, none of: (1) the Purchaser, (2)
any person controlling or controlled by the Purchaser, (3) if the Purchaser is a
privately-held entity, any person having a beneficial interest in the Purchaser,
or (4) any person for whom the Purchaser is acting as agent or nominee in
connection with this investment is a country, territory, individual or entity
named on an OFAC list, or a person or entity prohibited under the OFAC Programs.
Please be advised that the Company may not accept any amounts from a prospective
investor if such prospective investor cannot make the representation set forth
in the preceding paragraph. The Purchaser agrees to promptly notify the Company
should the Purchaser become aware of any change in the information set forth in
these representations. The Purchaser understands and acknowledges that, by law,
the Company may be obligated to “freeze the account” of the Purchaser, either by
prohibiting additional subscriptions from the Purchaser, declining any
redemption requests and/or segregating the assets in the account in compliance
with governmental regulations. The Purchaser further acknowledges that the
Company may, by written notice to the Purchaser, suspend the redemption rights,
if any, of the Purchaser if the Company reasonably deems it necessary to do so
to comply with anti-money laundering regulations applicable to the Company or
any of the Company’s other service providers. These individuals include
specially designated nationals, specially designated narcotics traffickers and
other parties subject to OFAC sanctions and embargo programs.
 
(y) To the best of the Purchaser’s knowledge, none of: (1) the Purchaser, (2)
any person controlling or controlled by the Purchaser, (3) if the Purchaser is a
privately-held entity, any person having a beneficial interest in the Purchaser,
or (4) any person for whom the Purchaser is acting as agent or nominee in
connection with this investment is a senior foreign political figure2 , or any
immediate family3  member or close associate4  of a senior foreign political
figure, as such terms are defined in the footnotes below.
 

--------------------------------------------------------------------------------

1 These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.
 
2 A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.
 
3 “Immediate family” of a senior foreign political figure typically includes the
figure’s parents, siblings, spouse, children and in-laws.
 
4 A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.
 
7

--------------------------------------------------------------------------------


 
(z) If the Purchaser is affiliated with a non-U.S. banking institution (a
“Foreign Bank”), or if the Purchaser receives deposits from, makes payments on
behalf of, or handles other financial transactions related to a Foreign Bank,
the Purchaser represents and warrants to the Company that: (1) the Foreign Bank
has a fixed address, other than solely an electronic address, in a country in
which the Foreign Bank is authorized to conduct banking activities, (2) the
Foreign Bank maintains operating records related to its banking activities, (3)
the Foreign Bank is subject to inspection by the banking authority that licensed
the Foreign Bank to conduct banking activities, and (4) the Foreign Bank does
not provide banking services to any other Foreign Bank that does not have a
physical presence in any country and that is not a regulated affiliate.
 
5. Company Representations and Warranties. The Company and WaferGen hereby
jointly and severally represent, warrant, acknowledge and agree as follows:
 
(a) Subsidiaries. Except as set forth on Schedule 5(a), the Company and WaferGen
have no direct or indirect subsidiaries.
 
(b) Organization and Qualification. The Company is an entity duly incorporated
or otherwise organized, validly existing and in good standing under the laws of
the State of Nevada, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted. The
Company is not in violation of any of the provisions of its Articles of
Incorporation or By-Laws. WaferGen is an entity duly incorporated or otherwise
organized, validly existing and in good standing under the laws of the State of
Delaware, with the requisite power and authority to own and use its properties
and assets and to carry on its business as currently conducted. WaferGen is not
in violation of any of the provisions of its Certificate of Incorporation or
By-Laws.
 
(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the Offering. The execution and
delivery of this Agreement by the Company and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of the Company and no further consent or action is required
by the Company, other than the Required Approvals (as defined below). This
Agreement, when executed and delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally and general principles of
equity.
 
(d) No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the Offering do not and will
not: (i) conflict with or violate any provision of the Company’s Articles of
Incorporation or By-Laws, or (ii) subject to obtaining the Required Approvals
(as defined below), conflict with, or constitute a default (or an event that
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation (with
or without notice or lapse of time or both) of, any agreement, credit facility,
debt or other instrument (evidencing a Company debt or otherwise) or other
understanding to which the Company is a party or by which any material property
or asset of the Company is bound or affected, or (iii) result in a violation of
any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority as currently in effect to
which the Company is subject (including federal and state securities laws and
regulations), or by which any material property or asset of the Company is bound
or affected; except in the case of each of clauses (ii) and (iii), such as could
not, individually or in the aggregate (a) adversely affect the legality,
validity or enforceability of the Offering, (b) have or result in a material
adverse effect on the results of operations, assets, prospects, business or
condition (financial or otherwise) of the Company, taken as a whole, or (c)
adversely impair the Company's ability to perform fully on a timely basis its
obligations under this Agreement (any of (a), (b) or (c), a “Material Adverse
Effect”).
 
8

--------------------------------------------------------------------------------


 
(e) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other Federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of this Agreement, other than (i) the
filing with the Commission of the Registration Statement, (ii) the filing with
the Commission of a Form D pursuant to Regulation D under the Securities Act and
(iii) applicable Blue Sky filings (collectively, the “Required Approvals”).
 
(f) Issuance of the Units. The Securities are duly authorized and, when issued
and paid for in accordance with this Agreement, will be duly and validly issued,
fully paid and nonassessable, free and clear of all liens. The Securities
conform to the description contained in the Memorandum. Assuming the accuracy of
the Purchaser's representations and warranties set forth in Section 4, no
registration under the Securities Act is required for the offer and sale of the
Units, including the Securities, by the Company to the Purchaser as contemplated
hereby. No stockholder approval is required for the Company to fulfill its
obligations pursuant to this Offering.
 
(g) Capitalization. The number of shares and type of all authorized, issued and
outstanding capital stock of the Company and of WaferGen are as set forth in the
Memorandum. No Person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the Offering. Except as a
result of the purchase and sale of the Units, including the Securities, which
may be issued in connection with this Offering and, except as described in the
Memorandum (including the financial statements thereto), there are no
outstanding options, warrants, script rights to subscribe to, calls or
commitments of any character whatsoever relating to, or shares, rights or
obligations convertible into or exchangeable for, or giving any Person any right
to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company is or may
become bound to issue additional shares of Common Stock or rights convertible or
exchangeable into shares of Common Stock. Except for certain outstanding options
and warrants to purchase shares of Common Stock (which options and warrants are
fully described in the Memorandum) and as otherwise described in the Memorandum,
the issuance and sale of the Units, including the Securities, will not obligate
the Company to issue shares of Common Stock or other securities to any Person
(other than the Purchaser and other purchasers in the Offering) and will not
result in a right of any holder of Company equity to adjust the exercise,
conversion, exchange or reset price under such securities.
 
(h) Financial Statements. The financial statements of WaferGen and the Company
included in the Memorandum or publicly filed with the Commission pursuant to the
Securities Act or the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), have been prepared in accordance with generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”),
except as may be otherwise specified in such financial statements or the notes
thereto (and that the unaudited financial statements omit notes and normal
year-end adjustments), and fairly present in all material respects the financial
position of WaferGen and the Company as of and for the dates thereof and the
results of operations and cash flows for the periods then ended.
 
9

--------------------------------------------------------------------------------


 
(i) Material Changes. Except for the proposed Offering or as otherwise described
in or contemplated by the Memorandum, since the date of the latest financial
statements included in the Memorandum or publicly filed with the Commission
pursuant to the Securities Act or the Exchange Act: (i) there has been no event,
occurrence or development that has had a Material Adverse Effect, (ii) WaferGen
and the Company have not incurred any liabilities (contingent or otherwise)
other than (A) trade payables and accrued expenses incurred in the ordinary
course of business consistent with past practice, and (B) liabilities not
required to be reflected in WaferGen’s or the Company’s financial statements
pursuant to GAAP or required to be disclosed in filings made with the
Commission, (iii) WaferGen and the Company have not altered their methods of
accounting or changed their auditors, (iv) WaferGen and the Company have not
declared or made any dividend or distribution of cash or other property to their
stockholders except in the ordinary course of business consistent with prior
practice, or purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock except consistent with prior practice or
pursuant to existing WaferGen or Company stock option or similar plans, and (v)
neither WaferGen nor the Company has issued any equity shares to any officer,
director or affiliate, except pursuant to existing WaferGen or Company stock
option or similar plans.
 
(j) Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of WaferGen or the
Company, threatened against or affecting WaferGen or the Company or its
properties before or by any court, arbitrator, governmental or administrative
agency or regulatory authority (federal, state, county, local or foreign)
(collectively, an “Action”) which: (i) adversely affects or challenges the
legality, validity or enforceability of this Agreement or the Offering or (ii)
would, if there were an unfavorable decision, individually or in the aggregate,
have or reasonably be expected to result in a Material Adverse Effect with
respect to either company. WaferGen and the Company are not nor have they ever
been the subject of any Action involving a claim of violation of or liability
under Federal or state securities laws. There has not been, and to the knowledge
of WaferGen or the Company, there is not pending or contemplated, any
investigation by the Commission involving WaferGen or the Company.
 
(k) Compliance. Except as disclosed in the Memorandum, neither WaferGen nor the
Company is: (i) in default under or in violation of (and no event has occurred
that has not been waived that, with notice or lapse of time or both, would
result in a default by WaferGen or the Company under), nor has WaferGen or the
Company received notice of a claim that it is in default under or that it is in
violation of, any material indenture, loan or credit agreement or any other
material agreement or instrument to which it is a party or by which it or any of
its properties is bound (whether or not such default or violation has been
waived), which default or violation would have or result in a Material Adverse
Effect with respect to either company, (ii) in violation of any order of any
court, arbitrator or governmental body, or (iii) or has not been in violation of
any statute, rule or regulation of any governmental authority, except in each
case as would not, individually or in the aggregate, have or result in a
Material Adverse Effect with respect to either company.
 
(l) Regulatory Permits. Except as otherwise described in the Memorandum,
WaferGen and the Company possess or have applied for all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct their business as described
in the Memorandum, except where the failure to possess such permits would not,
individually or in the aggregate, have a Material Adverse Effect (“Material
Permits”), and neither WaferGen nor the Company has received any notice of
proceedings relating to the revocation or modification of any Material Permit.
 
10

--------------------------------------------------------------------------------


 
(m) Lack of Publicity. None of WaferGen, the Company, its subsidiaries or any
person acting on its or their behalf have engaged or will engage in any form of
general solicitation or general advertising as those terms are used in
Regulation D under the Securities Act in the United States with respect to the
Units, including, without limitation, any article, notice, advertisement or
other communication published in any newspaper, magazine or similar media or
broadcast over television or radio, regarding the Offering, nor did any such
person sponsor any seminar or meeting to which potential investors were invited
by, or any solicitation of a subscription by, a person not previously known to
such investor in connection with investments in the Units, including the
Securities, generally.
 
(n) Disclosure. The disclosure provided to the Purchaser regarding WaferGen, the
Company, their businesses and the transactions contemplated hereby, furnished by
or on behalf of WaferGen or the Company, including the Memorandum, does not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading.
 
6. Covenants of the Purchaser and the Company.
 
(a) Transfer Restrictions.
 
(1) The Securities may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of such securities (or hedging
activities involving such securities) other than pursuant to an effective
registration statement or Rule 144, to the Company or to an affiliate of a
Purchaser or in connection with a pledge as contemplated below, the Company may
require the transferor thereof to provide to the Company an opinion of counsel
selected by the transferor and reasonably acceptable to the Company, the form
and substance of which opinion shall be reasonably satisfactory to the Company,
to the effect that such transfer does not require registration of such
transferred Securities under the Securities Act. As a condition of transfer, any
such transferee shall agree in writing to be bound by the terms of this
Agreement and shall have the rights of a Purchaser under this Agreement and the
Registration Rights Agreement.
 
(2) The Purchaser agrees to the imprinting, so long as is required by this
Section 6(a), of a legend on any of the Securities in the following form:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. ADDITIONALLY, HEDGING TRANSACTIONS IN RESPECT OF
THESE SECURITIES MUST BE EFFECTED IN ACCORDANCE WITH THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT. THESE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR
OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS
DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH
SECURITIES.
 
11

--------------------------------------------------------------------------------


 
(3) The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and the Registration Rights Agreement and, if required under the terms of such
arrangement, such Purchaser may transfer pledged or secured Securities to the
pledgees or secured parties. Such a pledge or transfer would not be subject to
approval of the Company and no legal opinion of legal counsel of the pledgee,
secured party or pledgor shall be required in connection therewith. Further, no
notice shall be required of such pledge. At the appropriate Purchaser’s expense,
the Company will execute and deliver such reasonable documentation as a pledgee
or secured party of Securities may reasonably request in connection with a
pledge or transfer of the Securities, including, if the Securities are subject
to registration pursuant to the Registration Rights Agreement, the preparation
and filing of any required prospectus supplement under Rule 424(b)(3) under the
Securities Act or other applicable provision of the Securities Act to
appropriately amend the list of selling stockholders thereunder.
 
(4) Certificates evidencing the Securities shall not contain any legend
(including the legend set forth in Section 6(a)(2)): (i) following the resale of
such Securities pursuant to an effective registration statement under the
Securities Act (including, with respect to the Shares only, the Registration
Statement) covering the resale of such Securities, or (ii) following any resale
of such Securities pursuant to Rule 144, or (iii) if such Securities are
eligible for resale under Rule 144(k), or (iv) if such legend is not required
under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the Staff of the Commission).
Promptly following the Effective Date, subject to compliance with applicable
law, the Company shall cause its counsel to issue a legal opinion to the
Company’s transfer agent to the effect that (A) resale of the Securities has
been registered under the Securities Act and (B) the Securities may be
transferred pursuant to such registration statement and certificates
representing such transferred shares should not contain a legend restricting
future transfers (although residual certificates issued to such holder of
Securities shall contain a restrictive legend). The Company agrees that
following the time when a legend is no longer required under this Section
6(a)(4), it will, no later than three (3) Trading Days following the delivery by
a Purchaser to the Company or the Company's transfer agent of a certificate
representing Securities issued with a restrictive legend (such date, the “Legend
Removal Date”), deliver or cause to be delivered to such Purchaser’s transferee,
a certificate representing such Securities that is free from all restrictive and
other legends. The Company may not make any notation on its records or give
instructions to any transfer agent of the Company that enlarge the restrictions
on transfer set forth in this Section. Notwithstanding anything to the contrary
contained herein, the Company shall not be required to effect a removal of a
restrictive legend to the extent such legend is required under applicable
requirements of the Securities Act, including any rule of the Commission
promulgated thereunder, and judicial interpretations thereof.
 
12

--------------------------------------------------------------------------------


 
(5) Each Purchaser, severally and not jointly with the other Purchasers, agrees
that the removal of the restrictive legend from certificates representing
Securities as set forth in this Section 6(a) is predicated upon the Company’s
reliance that the Purchaser will sell any Securities pursuant to either the
registration requirements of the Securities Act, including any applicable
prospectus delivery requirements, or an exemption therefrom.
 
(b) Furnishing of Information. As long as any Purchaser owns Securities and is
eligible to transfer the such Securities under Rule 144, if the Company is not
required to file reports pursuant to the Exchange Act, it will prepare and
furnish to each Purchaser and make publicly available in accordance with Rule
144(c) such information as is required for each Purchaser to sell the Securities
under Rule 144. The Company further covenants that it will take such further
action as any holder of Securities may reasonably request, all to the extent
required from time to time to enable such Person to sell such Securities without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144.
 
(c) Integration. The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Securities Act) that would be integrated with the offer or sale of the
Units, including the Securities, in a manner that would require the registration
under the Securities Act of the sale of the Units, including the Securities, to
the Purchasers.
 
(d) Shareholders Rights Plan. No claim will be made or enforced by the Company
or, to the knowledge of the Company, any other Person that any Purchaser is an
“Acquiring Person” under any shareholders rights plan or similar plan or
arrangement in effect or hereafter adopted by the Company, or that any Purchaser
could be deemed to trigger the provisions of any such plan or arrangement, by
virtue of receiving Securities under the Transaction Documents or under any
other agreement between the Company and the Purchasers. The Company is not, and
is not an Affiliate of, and immediately after receipt of payment for the Units,
will not be or be an Affiliate of, an “investment company” within the meaning of
the Investment Company Act of 1940, as amended. The Company shall conduct its
business in a manner so that it will not become subject to registration under
such Act.
 
(e) Non-Public Information. The Company covenants and agrees that following the
Effective Date neither it nor any other Person acting on its behalf will provide
any Purchaser or its agents or counsel with any information that the Company
believes constitutes material non-public information, unless prior thereto such
Purchaser shall have executed a written agreement regarding the confidentiality
and use of such information. The Company understands and confirms that each
Purchaser shall be relying on the foregoing representations in effecting
transactions in securities of the Company. The foregoing shall not apply to any
notice required to be given to a Purchaser pursuant to the terms of the
Registration Rights Agreement.
 
(f) Disclosure; Publicity. No Purchaser shall issue any press release or
otherwise make any public statement with respect to the transactions
contemplated hereby without the prior consent of the Company, except if such
disclosure is required by law, in which case the Purchaser shall promptly
provide the Company with prior written notice of such public statement or
communication. The Company shall not publicly disclose the name of any
Purchaser, or include the name of any Purchaser in any filing with the
Commission or any regulatory agency or Trading Market, without the prior written
consent of such Purchaser, except (i) as required by federal securities and (ii)
to the extent such disclosure is required by law or Trading Market regulations,
in which case the Company shall provide the Purchasers with prior notice of such
disclosure permitted under subclause (i) or (ii).
 
13

--------------------------------------------------------------------------------


 
(g) Indemnification of Purchasers. Subject to the provisions of this Section
6(g), the Company will indemnify and hold the Purchasers and their directors,
officers, shareholders, partners, employees and agents (each, a “Purchaser
Party”) harmless from any and all losses, liabilities, obligations, claims,
contingencies, damages, costs and expenses, including all judgments, amounts
paid in settlements, court costs and reasonable attorneys’ fees and costs of
investigation that any such Purchaser Party may suffer or incur as a result of
or relating to (i) any breach of any of the representations, warranties,
covenants or agreements made by the Company in this Agreement or in the other
Transaction Documents or (ii) any action instituted against a Purchaser, or any
of them or their respective Affiliates, by any stockholder of the Company who is
not an Affiliate of such Purchaser, with respect to any of the transactions
contemplated by the Transaction Documents (unless such action is based upon a
breach of such Purchaser’s representation, warranties or covenants under the
Transaction Documents or any agreements or understandings such Purchaser may
have with any such stockholder or any violations by the Purchaser of state or
federal securities laws). If any action shall be brought against any Purchaser
Party in respect of which indemnity may be sought pursuant to this Agreement,
such Purchaser Party shall promptly notify the Company in writing, and the
Company shall have the right to assume the defense thereof with counsel of its
own choosing. Any Purchaser Party shall have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of such Purchaser Party
except to the extent that (A) the employment thereof has been specifically
authorized by the Company in writing; (B) the Company has failed after a
reasonable period of time to assume such defense and to employ counsel or (C) in
such action there is, in the reasonable opinion of such separate counsel, a
material conflict on any material issue between the position of the Company and
the position of such Purchaser Party. The Company will not be liable to any
Purchaser Party under this Agreement (I) for any settlement by a Purchaser Party
effected without the Company’s prior written consent, which shall not be
unreasonably withheld, conditioned or delayed; or (II) to the extent, but only
to the extent that a loss, claim, damage or liability is attributable to any
Purchaser Party’s breach of any of the representations, warranties, covenants or
agreements made by the Purchasers in this Agreement or in the other Transaction
Documents.
 
(h) Equal Treatment of Purchasers. No consideration shall be offered or paid to
any person to amend or consent to a waiver or modification of any provision of
any of the Transaction Documents unless the same consideration is also offered
to all of the parties to the Transaction Documents. For clarification purposes,
this provision constitutes a separate right granted to each Purchaser by the
Company and negotiated separately by each Purchaser, and is intended to treat
the Purchasers as a class and shall not in any way be construed as the
Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of Securities or otherwise.
 
(i) Future Financings. From the date hereof until ninety (90) days after the
Effective Date, other than as contemplated by this Agreement, neither the
Company nor any Subsidiary (with respect to Common Stock Equivalents) shall
issue or sell any Common Stock or Common Stock Equivalents entitling any Person
to acquire shares of Common Stock except for (i) an Exempt Issuance or (ii) if
the consent of two-thirds of the holders of Registrable Securities (as defined
in the Registration Rights Agreement) is obtained. Notwithstanding anything
herein to the contrary, the fifteen (15) day period set forth in this Section
6(i) shall be extended for the number of Trading Days during such period in
which, following the Effective Date, the Registration Statement is not effective
or the prospectus included in the Registration Statement may not be used by each
Purchaser for the resale of the Shares. In addition to the limitations set forth
herein, from the date hereof until one hundred eighty (180) days following the
Effective Date, the Company shall be prohibited from effecting or entering into
a “Variable Rate Transaction” (as defined below). The term “Variable Rate
Transaction” shall mean a transaction in which the Company issues or sells any
debt or equity securities that are convertible into, exchangeable or exercisable
for, or include the right to receive additional shares of Common Stock either
(A) at a conversion, exercise or exchange rate or other price that is based upon
and/or varies with the trading prices of or quotations for the shares of Common
Stock at any time after the initial issuance of such debt or equity securities,
or (B) with a conversion, exercise or exchange price that is subject to being
reset at some future date after the initial issuance of such debt or equity
security or upon the occurrence of specified or contingent events directly or
indirectly related to the business of the Company or the market for the Common
Stock.
 
14

--------------------------------------------------------------------------------


 
7. Definitions. In addition to the terms defined elsewhere in this Agreement:
(i) capitalized terms that are not otherwise defined herein have the meanings
given to such terms in the Memorandum (as defined herein), and (ii) the
following terms have the meanings indicated in this Section 7:
 
(a) “Affiliate” means any Person that, directly or indirectly through one or
more intermediaries, controls or is controlled by or is under common control
with a Person, as such terms are used in and construed under Rule 144 under the
Securities Act. With respect to a Purchaser, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as such Purchaser will be deemed to be an Affiliate of such Purchaser.
 
(b) “Closing Date” means the Trading Day when all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) each Purchaser’s obligations to pay the Subscription
Amount have been satisfied or waived (ii) and the Company’s obligations to
deliver the Securities have been satisfied or waived.
 
(c) “Commission” means the Securities and Exchange Commission.
 
(d) “Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock shall hereinafter been
reclassified into.
 
(e) “Common Stock Equivalents” means any securities of the Company or any
Subsidiary which would entitle the holder thereof to acquire at any time Common
Stock, including without limitation, any debt, preferred stock, rights, options,
warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.
 
(f) “Effective Date” means the date that the Registration Statement is first
declared effective by the Commission.
 
(g) “Exempt Issuance” means the issuance of (a) shares of Common Stock or
options to employees, officers, or directors of or consultants to the Company
pursuant to any stock or option grant, stock option plan, employee stock
purchase plan, restricted stock plan or other similar plan or agreement adopted
by a majority of the non-employee members of the Board of Directors of the
Company or a majority of the members of a committee of non-employee directors
established for such purpose; (b) securities issued or issuable upon the
exercise of or conversion of (i) any securities issued hereunder or to the
Placement Agent in connection with the Offering or the Merger or (ii)
convertible securities, options or warrants issued and outstanding on the date
of this Agreement, provided that such securities have not been amended since the
date of this Agreement to increase the number of such securities; (c) securities
issued or issuable as a result of any stock split, combination, dividend,
distribution, reclassification, exchange or substitution; (d) securities issued
or issuable in connection with acquisitions by the Company, whether by merger,
consolidation, sale of assets, sale or exchange of stock or otherwise; (e)
securities issued (or issuable upon exercise of rights, options or warrants)
granted or issued to persons or entities with whom the Company has business
relationships, including under equipment leasing arrangements, bank or other
institutional loans, strategic partnerships, acquisitions of companies or
product lines or other arrangements or transactions wherein the principal
purpose of the issuance of such shares (or rights, warrants or options) is not
for the purpose of raising capital or to an entity whose primary business is
investing in securities; or (f) securities issued in lieu of repayment of
indebtedness outstanding on the date of this Agreement, at the then fair market
value, not to exceed an aggregate of $250,000 amount of such indebtedness;
provided that in no event shall any securities or rights to acquire securities
issued pursuant to clauses (a) or (f) prior to the 90th day following the
effectiveness of the Registration Statement contemplated by the Registration
Rights Agreement be issued an a price less than the Per Unit Purchase Price.
 
15

--------------------------------------------------------------------------------


 
(h) “Per Unit Purchase Price” means $1.50 per Unit.
 
(i) “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.
 
(j) “Placement Agent” means Rodman & Renshaw, LLC.
 
(k) “Registration Rights Agreement” means the Registration Rights Agreement,
dated the date hereof, among the Company and each Purchaser, in the form of
Exhibit B attached to the Memorandum.
 
(l) “Subscription Amount” shall mean, as to each Purchaser, the amount to be
paid for the Units purchased hereunder as specified below such Purchaser's name
on the signature page of this Agreement, in United States Dollars.
 
(m) “Trading Day” means a day on which the Trading Market on which the Common
Stock is listed or quoted for trading is open.
 
(n) “Trading Market” means the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the
American Stock Exchange, the New York Stock Exchange, the Nasdaq Global Market,
the Nasdaq Capital Market or the OTC Bulletin Board.
 
(o) “Transaction Documents” means this Agreement, the Memorandum, the Escrow
Agreement, the Registration Rights Agreement and any other documents or
agreements executed in connection with the transactions contemplated hereunder.
 
8. Irrevocability; Binding Effect. The Purchaser hereby acknowledges and agrees
that the subscription hereunder is irrevocable by the Purchaser, except as
described in the Memorandum or as required by applicable law, and that this
Agreement shall survive the death or disability of the Purchaser and shall be
binding upon and inure to the benefit of the parties and their heirs, executors,
administrators, successors, legal representatives and permitted assigns. If the
Purchaser is more than one person, the obligations of the Purchaser hereunder
shall be joint and several and the covenants, agreements, representations,
warranties, and acknowledgments herein shall be deemed to be made by and be
binding upon each such person and such person's heirs, executors,
administrators, successors, legal representatives and permitted assigns.
 
16

--------------------------------------------------------------------------------


 
9. Modification. Neither this agreement nor any provision hereof may be waived,
modified, amended or terminated except by a written agreement signed by the
Company and the holders of a majority in interest of the Units, including the
Securities (or any securities into which they are exchanged); provided that no
waiver, modification, amendment or termination to the right of a Purchaser shall
be made without the written consent of such Purchaser if it shall disadvantage
the rights of such Purchaser disproportionately from the rights of the other
Purchasers.
 
10. Notices. Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be mailed by certified mail, return
receipt requested, sent by nationwide overnight courier or delivered against
receipt to the party to whom it is to be given (a) if to the Company or
WaferGen, at the addresses set forth above, or (b) if to the Purchaser, at the
address set forth on the signature page hereof (or, in either case, to such
other address as the party shall have furnished in writing in accordance with
the provisions of this Section). Any notice or other communication given by
certified mail shall be deemed given at the time that it is signed for by the
recipient except for a notice changing a party's address which shall be deemed
given at the time of receipt thereof. Any notice or other communication given by
nationwide overnight courier shall be deemed given the next business day
following being deposited with such courier.
 
11. Assignability. This Agreement and the rights, interests and obligations
hereunder are not transferable or assignable by the Purchaser and the transfer
or assignment of the Securities shall be made only in accordance with all
applicable laws.
 
12. Applicable Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. The parties hereby waive all rights to a trial by jury. If
either party shall commence an action or proceeding to enforce any provisions of
the Transaction Documents, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its attorneys’ fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such action or proceeding.
 
13. Blue Sky Qualification. The purchase of Units, including the Securities,
under this Agreement is expressly conditioned upon the exemption from
qualification of the offer and sale of the Units, including the Securities, from
applicable Federal and state securities laws. The Company shall not be required
to qualify this transaction under the securities laws of any jurisdiction and,
should qualification be necessary, the Company shall be released from any and
all obligations to maintain its offer, and may rescind any sale contracted, in
such jurisdiction.
 
17

--------------------------------------------------------------------------------


 
14. Use of Pronouns. All pronouns and any variations thereof used herein shall
be deemed to refer to the masculine, feminine, neuter, singular or plural as the
identity of the person or persons referred to may require.
 
15. Miscellaneous.
 
(a) This Agreement and its exhibits and schedules constitutes the entire
agreement between the Purchaser and the Company with respect to the subject
matter hereof and supersedes all prior oral or written agreements and
understandings, if any, relating to the subject matter hereof. The terms and
provisions of this Agreement may be waived, or consent for the departure
therefrom granted, only by a written document executed by the party entitled to
the benefits of such terms or provisions. The parties acknowledge that the
provisions of the Registration Rights Agreement provided with the Memorandum are
incorporated by reference and made a part hereof.
 
(b) The Purchaser's and the Company's covenants, agreements, representations and
warranties made in this Agreement and the Memorandum shall survive the execution
and delivery hereof and delivery of the Securities.
 
(c) Each of the parties hereto shall pay its own fees and expenses (including
the fees of any attorneys, accountants, appraisers or others engaged by such
party) in connection with this Agreement and the transactions contemplated
hereby whether or not the transactions contemplated hereby are consummated.
 
(d) This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which shall together constitute one and
the same instrument.
 
(e) Each provision of this Agreement shall be considered separable and, if for
any reason any provision or provisions hereof are determined to be invalid or
contrary to applicable law, such invalidity or illegality shall not impair the
operation of or affect the remaining portions of this Agreement.
 
(f) Section titles are for descriptive purposes only and shall not control or
alter the meaning of this Agreement as set forth in the text.
 
(g) The undersigned understands and acknowledges that there may be multiple
Closings for the Offering.
 
18

--------------------------------------------------------------------------------



Investor Certification


NAME OF INVESTOR: __________________


Initial or Check the appropriate item(s)
 
US INVESTORS - The undersigned further represents and warrants as indicated
below by the undersigned’s initials:
 

A.
Individual investors: (Please initial one or more of the following statements)

 

1.  __
I certify that I am an accredited investor because I have had individual income
(exclusive of any income earned by my spouse) of more than $200,000 in each of
the most recent two years and I reasonably expect to have an individual income
in excess of $200,000 for the current year.

 

2.  __
I certify that I am an accredited investor because I have had joint income with
my spouse in excess of $300,000 in each of the most recent two years and
reasonably expect to have joint income with my spouse in excess of $300,000 for
the current year.

 

3.  __
I certify that I am an accredited investor because I have an individual net
worth, or my spouse and I have a joint net worth, in excess of $1,000,000.

 

4.  __
I am a director or executive officer of WaferGen Bio-systems, Inc.

 

5.  __
I have individual net worth or my spouse and I have joint net worth of over
$5,000,000.

 
B.
Partnerships, corporations, trusts or other entities: (Please initial one of the
following seven statements). The undersigned hereby certifies that it is an
accredited investor because it is:

 
1.  __
an employee benefit plan whose total assets exceed $5,000,000;

 
2.  __
an employee benefit plan whose investments decisions are made by a plan
fiduciary which is either a bank, savings and loan association or an insurance
company (as defined in Section 3(a) of the Securities Act) or an investment
adviser registered as such under the Investment Advisers Act of 1940;

 
3.  __
a self-directed employee benefit plan, including an Individual Retirement
Account, with investment decisions made solely by persons that are accredited
investors;

 
4.  __
an organization described in Section 501(c)(3) of the Internal Revenue Code of
1986, as amended, not formed for the specific purpose of acquiring the Units,
with total assets in excess of $5,000,000;

 
5.  __
a corporation, partnership, limited liability company, limited liability
partnership, other entity or similar business trust, not formed for the specific
purpose of acquiring the Units, with total assets excess of $5,000,000;

 
6.  __
a trust, not formed for the specific purpose of acquiring the Units, with total
assets exceed $5,000,000, whose purchase is directed by a person who has such
knowledge and experience in financial and business matters that he is capable of
evaluating the merits and risks of an investment in the Units; or

 
19

--------------------------------------------------------------------------------


 
7.  __
an entity (including a revocable grantor trust but other than a conventional
trust) in which each of the equity owners qualifies as an accredited investor.

 
20

--------------------------------------------------------------------------------


 
WaferGen Bio-systems, Inc.
SIGNATURE PAGE TO
SUBSCRIPTION AGREEMENT
 
EXECUTION OF THIS AGREEMENT BY ANY PURCHASER SHALL ALSO BE DEEMED TO CONSTITUTE
EXECUTION BY SUCH PURCHASER OF THE REGISTRATION RIGHTS AGREEMENT ANNEXED TO THE
MEMORANDUM.
 
(NOTE: to be completed by subscriber):


Purchaser hereby elects to subscribe under the Subscription Agreement for a
total of $__________ of Units.


Date: _______________, 2007.


If the purchaser is an INDIVIDUAL, or if the purchasers are INDIVIDUALS who have
purchased as JOINT TENANTS, as JOINT TENANTS with RIGHT OF SURVIVORSHIP, as
TENANTS IN COMMON, or as COMMUNITY PROPERTY:


 
___________________________
Print Names(s)
 
___________________________
Social Security Number(s)
 
___________________________
Signature(s) of Investor(s)
 
___________________________
Joint Signature
 
 
___________________________
Address
 
___________________________
Date



If the purchaser is a PARTNERSHIP, CORPORATION, TRUST, LIMITED LIABILITY COMPANY
or LIMITED LIABILITY PARTNERSHIP:


___________________________
Name of Partnership, Corporation,
Trust, Limited Liability Company
or Limited Liability Partnership
 
Address:
 
 
___________________________
Federal Taxpayer
Identification Number
 
By:___________________________
 
___________________________
Name: ________________________
State of Organization
Title:________________________
 

 
Company Signature Page Follows
 
1

--------------------------------------------------------------------------------



THE FOREGOING SUBSCRIPTION IS ACCEPTED AND AGREED TO this _____ day of _________
2007 with respect to _____________ Units.
 
WAFERGEN BIO-SYSTEMS, INC.



        By:    

--------------------------------------------------------------------------------

Name:
   
Title:
   

 
Company Signature Page to Subscription Agreement
 
2

--------------------------------------------------------------------------------




 